Title: To Benjamin Franklin from Francis Coffyn, 24 April 1783
From: Coffyn, Francis
To: Franklin, Benjamin


Hond. Sir.
Dunkerque 24. April 1783.
I had the honnor to address your Excellency by my last letter of 11th. inst, 13 receipts for monies disbursed for Sundry american prisonners, & to advise of my drafts on your Excellency of £. 894. 8.—., & at the Same time to communicate Capn Coreil’s request to obtain a passport for his brig General Washington to proceed to Philadelphia; being Since deprived of the favour of your Excellencys answer, and Capn Coreil making dayly applications to me to know the result of his request, his vessell being now ready for Sea, I humbly beg your Excellency will be pleased to favour me with a few lines to inform me wether that Gentleman may expect the wish’d for passport, in order to avoid a prejudicial detention of his vessell in this Harbour; Capn. Coreil has promised me to give their passage to Sundry american prisonners which arrived here lately from England, enclosed I remit five receipts from those I have relieved since my last, viz


£.
30.

—.—.
to James Manin


"
36.

—.—.
to Danl. Lockardy, John Ellebecker, & John Stevens


"
30.

—.—.
to Patrick Dolon,


"
84.

—.—.
to Michael Carr,


  "
  31.
  5.
—.
to Francis Peuwck, M. Russell & James Kelley,


  £.
  211.
  5.
—.
Together, which I have charged to your Excellencys Account.


I am Sorry to inform your Excellency that a ship onboard of which I procured a passage for four of the men whose receipts I sent in my last letter, has been drove onshore & wrecked the 22d. inst, and they narrowly escaped their lives; as these poor men stand now more then ever in need of assistance, I hope your Excellency will not desaprove that I supply them with a little more money for their absolute necessaries.
I have the honnor to remain with due respect Your Excellencys most obedient & most Humble Servant
F. Coffyn
His Excellency Dr. B. Franklin. a Passi.
